Citation Nr: 0107052	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected mechanical low back pain.

2.  Entitlement to an initial compensable rating for service-
connected residuals of a stress fracture of the left knee.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1994 to May 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for mechanical low back pain and for residuals of 
a stress fracture of the left knee and assigned 
noncompensable disability evaluations.


FINDINGS OF FACT

1.  Since the grant of service connection, the appellant's 
low back disability has been characterized by occasional 
muscle spasms and pain on extremes of motion.

2.  Since the grant of service connection, the appellant's 
residuals of a stress fracture of the left knee have been 
characterized by pain with prolonged walking or standing.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected mechanical low back pain 
have been met since the grant of service-connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5285, 
5289, 5292, 5293, 5295 (2000).

2.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected residuals of a stress 
fracture of the left knee have been met since the grant of 
service-connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5256, 5260, 
5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records indicate that in 
April 1994 she was treated for bilateral knee pain following 
a fall from a height of ten feet.  She was placed on a 
physical profile of no marching, physical conditioning, or 
aerobics for one month due to a stress fracture.  The 
appellant was treated again for left knee pain in March 1997.  
Service medical records also indicate that the appellant was 
treated for lumbar muscle spasms and lumbar back strain 
during service.  This condition appears to have worsened in 
March 1999, when the appellant was treated on four separate 
dates and placed on physical profile for back pain.

At an August 1999 VA joints examination, the examiner 
reviewed the appellant's service medical records.  The 
examiner noted that the appellant had a history of low back 
pain.  Service medical records indicated the presence of 
muscle spasms.  The appellant reported that her duties in 
service had included lifting and pulling activity.  With 
regard to her left knee, the appellant reported a history of 
a stress fracture in service for which she was placed on a 
physical profile.  She reported injuring the knee in a fall 
from a height of approximately ten feet.  The appellant 
complained of pain and stiffness in her back every morning 
for which she did some stretching exercises.  She stated that 
prolonged periods of weight bearing caused her back to hurt.  
No radicular types of complaints were noted.  She also 
complained of recurrent left knee pain, which was aggravated 
primarily by prolonged walking or standing.  The appellant 
moved about the examination room with an unremarkable gait 
pattern.  She was able to stand erect.  No spasm or 
tenderness of the back was noted.  She was able to flex her 
back to 100 degrees, extend it to 35 degrees, and flex it 
laterally to 40 degrees bilaterally.  There was some pain on 
the extremes of lumbar extension.  The range of motion of her 
left knee was from zero to 145 degrees.  There was no pain on 
motion.  No redness, heat, or swelling was noted.  Her left 
knee was not tender to palpation.  No instability of the knee 
was seen.  No definite hamstring tightness was demonstrable.  
She was able to heel and toe walk.  She was able to squat and 
arise again.  The examiner diagnosed mechanical low back pain 
with history of muscle spasms and history of stress fracture 
of the left knee, which was intermittently symptomatic.  The 
examiner noted the appellant did have pain on motion and 
opined that the pain could further limit functionality during 
flare-ups or with increased use as noted.  The examiner 
stated that it was not feasible to attempt to express the 
limitation from pain in terms of additional limitation of 
motion.  The examiner opined that such matters could not be 
determined with any degree of medical certainty.

In January 2000 the appellant was examined at Keesler Air 
Force Base for complaints of back pain.  She reported that 
the pain began one day previously when she went on a road 
trip.  She reported a history of spasms and muscular back 
pain and pain across the anterior thighs.  The examiner noted 
that the appellant was tender to palpation bilaterally over 
the lumbar paraspinous muscles.  Straight leg raise testing 
was negative.  Deep tendon reflexes in the lower extremities 
were 2+ bilaterally.  The examiner diagnosed lumbar and lower 
trapezoid strain.

Employment records, received from the appellant, indicate 
that the appellant has periodically required leave from her 
jobs in order to obtain treatment or examination of her back 
disability or because her symptoms prevented her from 
working.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The appellant was notified of the 
symptomatology necessary for compensable evaluations, and the 
RO arranged for a VA examination of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for her mechanical low back pain and her 
residuals of a stress fracture of the left knee.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The January 2000 statement of the case (SOC) identified the 
issues on appeal as entitlement to an evaluation greater than 
zero percent for a back condition and entitlement to an 
evaluation greater than zero percent for residuals from an 
injury of the left knee.  The RO evaluated all the evidence 
of record in determining the proper evaluations for the 
veteran's service-connected disabilities.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The appellant has been provided appropriate 
notice of the pertinent laws and regulations and has had her 
claims of disagreement with the original rating properly 
considered based on all the evidence of record.  The RO 
complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

The appellant separated from active military service on May 
23, 1999.  The RO granted service connection for the 
appellant's disabilities effective from May 24, 1999, the day 
after the appellant separated from service.  The Board will 
address whether she is entitled to compensable disability 
ratings from May 24, 1999.

Regarding musculoskeletal disabilities, such as the 
appellant's mechanical low back pain and residuals of a 
stress fracture of the left knee, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

1.  Mechanical low back pain

The appellant's service-connected low back disorder is 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 5295 for lumbosacral strain with slight 
subjective symptoms.  A 10 percent disability rating is 
warranted where there is characteristic pain on motion.  A 20 
percent disability rating is warranted where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion in a standing position.  The highest disability rating 
under this code section, a 40 percent disability rating, is 
warranted for symptoms of a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.

The symptoms of the appellant's low back disorder have been 
consistent since her separation from service.  She has had 
occasional muscle spasms.  She has been able to stand erect.  
She has some pain on extremes of motion.  Reflexes and 
sensation have been intact in the lower extremities.  
Straight leg raising examination has been negative.

The appellant's symptoms satisfy the criteria for a 10 
percent disability rating under Diagnostic Code 5295 because 
she has characteristic pain on motion.  With regard to the 
criteria for the 20 percent rating, the medical evidence of 
record does not show muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, in standing 
position.  Likewise, the appellant does not met the criteria 
for a 40 percent disability rating under Diagnostic Code 
5295.  The appellant has not shown positive straight leg 
raising, nor does she have listing of the spine, marked 
limitation of forward bending, loss of lateral motion, 
narrowing or irregularity of the joint spaces, or abnormal 
mobility on forced motion.  Accordingly, the Board concludes 
that since the appellant's separation from service, the 
criteria for a 10 percent disability rating but no higher 
under Diagnostic Code 5295 have been met in this case.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

The Board notes that the record does not reflect neurologic 
symptoms demonstrating intervertebral disc syndrome for 
evaluation pursuant to Diagnostic Code 5293, ankylosis of the 
spine for evaluation pursuant to Diagnostic Code 5289, 
residuals of a fractured vertebra consisting of demonstrable 
deformity of a vertebral body for evaluation pursuant to 
Diagnostic Code 5285, or limitation of motion of the lumbar 
spine for evaluation pursuant to Diagnostic Code 5292.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion of her spine, the Board finds 
that a 10 percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from her 
lumbosacral strain.

2.  Residuals of stress fracture of the left knee

The appellant's residuals of a stress fracture of the left 
knee are rated noncompensably disabling under Diagnostic Code 
5099-5019.  The appellant's diagnosed residuals of a stress 
fracture of the left knee do not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27 (2000).  The diagnostic code 
is "built-up" by assigning the first two digits from that 
part of the schedule most closely identifying the part of the 
body involved and then assigning "99" for the last two 
digits for all unlisted conditions.  38 C.F.R. § 4.27 (2000).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2000).  Therefore, 
her service-connected residuals of a stress fracture of the 
left knee are rated according to the analogous condition of 
bursitis under Diagnostic Code 5019.  Under Diagnostic Code 
5019, bursitis is rated on limitation of motion of affected 
parts as degenerative arthritis.  Degenerative arthritis is 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  The medical evidence establishes that the appellant 
does not have ankylosis of the knee, and a rating under this 
code would be inappropriate.  The regulations define normal 
range of motion for the knee as extension to zero degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71 (2000).  Diagnostic 
Code 5260 provides a zero percent disability rating where 
flexion of the leg is limited to 60 degrees and a 10 percent 
disability rating where flexion of the leg is limited to 45 
degrees.  Examination of the appellant's left knee revealed 
that the appellant was able to flex her knee to 145 degrees.  
This is greater flexion than that required for a 
noncompensable evaluation (60 degrees) or a 10 percent 
evaluation (45 degrees) under Diagnostic Code 5260.  
Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees and a 10 
percent disability rating where extension of the leg is 
limited to 10 degrees.  The evidence shows that the appellant 
is able to extend her knee to zero degrees.  Accordingly, the 
appellant would not be entitled to a compensable rating under 
Diagnostic Code 5261.  The appellant's left knee disability 
therefore does not meet the criteria for a compensable rating 
under the limitation of motion codes.

However, under Diagnostic Code 5003, where degenerative 
arthritis is established by x-ray findings and limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  Limitation of motion must be confirmed by objective 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  On VA examination, there was no 
objective evidence of painful motion.  The examiner indicated 
that the appellant had no pain on any motion.  Nor was there 
swelling or muscle spasm.  The examiner indicated that the 
appellant had pain with prolonged walking or standing.  
Therefore, at the time of the examination, the appellant's 
left knee disability did not meet the criteria for a 10 
percent evaluation under Diagnostic Code 5003.

However, a 10 percent disability rating is appropriate to 
account for additional functional limitation due to pain on 
flare-ups, which apparently result from extended walking or 
standing.  Accordingly, the Board concludes that since the 
appellant's separation from service, the criteria for a 10 
percent disability rating but no higher under Diagnostic Code 
5019 have been met in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2000).


ORDER

Entitlement to a 10 percent disability rating, and no more, 
for mechanical low back pain is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating, and no more, 
for residuals of a stress fracture of the left knee is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


